PLEDGE AND SECURITY AGREEMENT

This PLEDGE AND SECURITY AGREEMENT, dated as of April 19, 2006 (as amended,
supplemented, amended and restated or otherwise modified from time to time, this
“Security Agreement”), is made by FERRO CORPORATION, an Ohio corporation (the
“Borrower”), and each of its Domestic Subsidiaries (terms used in the preamble
and the recitals have the definitions set forth in or incorporated by reference
in Article I) from time to time a party to this Security Agreement (each of the
Borrower and the Domestic Subsidiaries, individually, a “Grantor” and,
collectively, the “Grantors”), in favor of J. P. Morgan Trust Company, National
Association, as Trustee (the “Trustee”) for the benefit of the Trustee and the
Holders under the Indentures (collectively, the “Secured Parties”).

W I T N E S S E T H
:

WHEREAS, the Borrower and the Trustee are parties to (i) that certain Indenture
dated as of May 1, 1993 between the Borrower and the Trustee
(successor-in-interest to Society National Bank), as the same may be amended,
supplemented, amended and restated or otherwise modified from time to time, and
(b) that certain Indenture dated as of March 25, 1998, between the Borrower and
the Trustee (successor-in-interest to Chase Manhattan Trust Company, National
Association), as the same may be amended, supplemented, amended and restated or
otherwise modified from time to time (each an “Indenture” and, collectively, the
“Indentures”);

WHEREAS, Section 1008 of each Indenture requires the Borrower, in connection
with its incurrence of certain Debt secured by a mortgage, pledge, lien,
security interest, conditional sale, title retention agreement or other similar
encumbrance on any Principal Domestic Manufacturing Property of the Borrower or
any Domestic Subsidiary, or any shares of stock or Debt of any Domestic
Subsidiary, to grant equal and ratable liens upon and security interests in
certain assets to the Trustee to secure the Outstanding Securities;

WHEREAS, pursuant to Section 8.14 of that certain Credit Agreement, dated as of
August 31, 2001 (as the same may be amended, supplemented, amended and restated
or otherwise modified from time to time, the “Credit Agreement”), by and among
the Borrower, the various financial institutions and other Persons from time to
time party thereto (the “Lenders”), the Borrower is simultaneously herewith
granting security interests in the Collateral in favor of the Lenders;

WHEREAS, the Borrower and the Trustee are entering into this Security Agreement
pursuant to Section 1008 of each Indenture for the purpose of granting the
Trustee equal and ratable security interests in the Collateral set forth herein;
and

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, each Grantor hereby makes the following
representations and warranties to the Trustee and hereby covenants and agrees
with the Trustee, for the benefit of the Secured Parties, as follows:

ARTICLE I

DEFINITIONS

SECTION 1.1 Certain Terms. The following terms (whether or not underscored) when
used in this Security Agreement, including its preamble and recitals, shall have
the following meanings (such definitions to be equally applicable to the
singular and plural forms thereof):

“Administrative Agent” is defined in the Credit Agreement.

“Borrower” is defined in the preamble.

“Capital Stock” is defined in the Credit Agreement.

“Collateral” is defined in Section 2.1.

“Collateral Sharing Agreement” means the Collateral Sharing Agreement, dated as
of April 19, 2006, (as amended, supplemented, amended and restated or otherwise
modified from time to time), among the Borrower, the other Grantors party
thereto, the Trustee, and the administrative agent under the Credit Agreement.

“Control Agreement” means an authenticated record in form and substance
satisfactory to the Trustee that provides for the Trustee to have “control” (as
defined in the UCC) over certain Collateral.

“Credit Agreement” is defined in the third recital.

“Credit Document” is defined in the Credit Agreement.

“Credit Agreement Lien” means any Lien in favor of National City Bank, as
Administrative Agent pursuant to the Credit Agreement (and any successor
administrative agent(s)), for the benefit of each Secured Party (under and as
defined in the Credit Agreement) under the Credit Agreement.

“Disposition” shall have the meaning provided in the Credit Agreement.

“Distributions” means all dividends paid on Capital Stock pledged hereunder,
liquidating dividends paid on Capital Stock pledged hereunder, shares (or other
designations) of Capital Stock resulting from (or in connection with the
exercise of) stock splits, reclassifications, warrants, options, non-cash
dividends, mergers, consolidations, and all other distributions (whether similar
or dissimilar to the foregoing) on or with respect to any Capital Stock
constituting Collateral.

“Domestic Subsidiaries” shall have the meaning provided in the Indentures.

“General Intangibles” means all “general intangibles” and all “payment
intangibles”, each as defined in the UCC, and shall include all interest rate or
currency protection or hedging arrangements, all tax refunds, all licenses,
permits, concessions and authorizations (in each case, regardless of whether
characterized as general intangibles under the UCC).

“Grantor” and “Grantors” are defined in the preamble.

“Indenture” and “Indentures” are defined in the first recital.

“Organic Document” means, relative to any Grantor, as applicable, its
certificate or articles of incorporation, articles and memorandum of
association, by-laws, certificate of partnership, partnership agreement,
certificate of formation, limited liability agreement, operating agreement and
all shareholder agreements, voting trusts and similar arrangements applicable to
any of such Grantor’s Capital Stock pledged hereunder.

“Permitted Liens” shall have the meaning provided in the Credit Agreement, but
shall not include any Credit Agreement Lien.

“Secured Obligations” shall mean and include:

(i) the principal of (and premium, if any) and interest (including default
interest, if any) on any Outstanding Securities, and

(ii) all other obligations and liabilities owing by the Borrower under the
Indentures (including, without limitation, indemnities, fees and other amounts
payable thereunder, including, without limitation, the obligation of the
Borrower to reimburse the Trustee for reasonable compensation, expenses,
disbursements and advances as described in Section 607 of each Indenture),
whether primary, secondary, direct, contingent, fixed or otherwise,

in all cases whether now existing, or hereafter incurred or arising, including
any such interest or other amounts incurred or arising during the pendency of
any bankruptcy, insolvency, reorganization, receivership or similar proceeding,
regardless of whether allowed or allowable in such proceeding or subject to an
automatic stay under section 362(a) of the Bankruptcy Code.

“Secured Parties” is defined in the preamble.

“Securities Act” is defined in clause (a) of Section 6.2.

“Security Agreement” is defined in the preamble.

“Specified Default” means the occurrence and continuance of an Event of Default
under Section 501 of each Indenture.

“Termination Date” means the earlier of the date on which (i) the secured Debt
(including any secured Debt incurred to refinance such secured Debt) which
caused the Grantors to secure the Secured Obligations either (a) has been
indefeasibly paid in full or (b) is no longer secured by any lien upon, security
interest in or other encumbrance upon any assets of the Grantors, or (ii) all
Secured Obligations have been indefeasibly paid in full; provided that if at any
time secured Debt is incurred to refinance existing secured Debt, the
Termination Date shall not occur as a result of the payment or other
satisfaction of the existing secured Debt.

“UCC” means the Uniform Commercial Code as at the time in effect in any
applicable jurisdiction.

SECTION 1.2 Certain Definitions. Unless otherwise defined herein or the context
otherwise requires, terms used in this Security Agreement, including its
preamble and recitals, have the meanings provided in the Indentures.

SECTION 1.3 UCC Definitions. When used herein the terms Account, Certificated
Securities, Chattel Paper, Commodity Account, Commodity Contract, Deposit
Account, Document, Electronic Chattel Paper, Equipment, Goods, Instrument,
Inventory, Investment Property, Letter-of-Credit Rights, Proceeds, Promissory
Notes, Securities Account, Security Entitlement, Supporting Obligations and
Uncertificated Securities have the meaning provided in Article 8 or Article 9,
as applicable, of the UCC. Letters of Credit has the meaning provided in
Section 5-102 of the UCC.

ARTICLE II

SECURITY INTEREST

SECTION 2.1 Grant of Security Interest. Each Grantor hereby grants to the
Trustee, for the benefit of the Secured Parties, a continuing security interest,
and a right to set-off against, any and all right, title and interest of such
Grantor’s in and to the following property, whether now or hereafter existing,
owned or acquired by such Grantor, and wherever located (collectively, the
“Collateral”):

(a) Accounts;

(b) Chattel Paper;

(c) Deposit Accounts;

(d) Documents;

(e) General Intangibles;

(f) Goods;

(g) Instruments;

(h) Investment Property;

(i) Letter-of-Credit Rights and Letters of Credit (other than such as is
collateral for or issued subject to or in connection with the Borrower’s
existing accounts receivable securitization program);

(j) Supporting Obligations;

(k) all books, records, writings, databases, computer programs, tapes, disks,
related data processing software (owned by such Grantor or in which it has an
assignable interest), information and other property relating to, used or useful
in connection with, evidencing, embodying, incorporating or referring to, any of
the foregoing in this Section or are otherwise helpful in the collection or
realization thereupon;

(l) all Proceeds of the foregoing and, to the extent not otherwise included,
(A) all payments under insurance (whether or not the Trustee is the loss payee
thereof) and (B) all tort claims; and

(m) all other property and rights of every kind and description and interests
therein.

Notwithstanding the foregoing, (i) the term “Collateral” shall not include any
property or asset in which a Lien has not been granted to the Administrative
Agent under the Credit Agreement and (ii) the grant of a continuing security
interest herein by each Grantor to the Trustee described in this Section is
limited to the foregoing assets set forth in clauses (a) through and including
(m) to the extent such assets constitute all or any portion of any Principal
Domestic Manufacturing Property of the Borrower or any Domestic Subsidiary, any
shares of stock or Debt of any Domestic Subsidiary and any Proceeds of the
foregoing.

SECTION 2.2 Security for Secured Obligations. This Security Agreement, and the
Collateral in which the Trustee is granted a security interest hereunder by the
Grantors, shall secure the prompt payment and performance in full when due,
whether by lapse of time, acceleration, mandatory prepayment or otherwise, of
the Secured Obligations.

SECTION 2.3 Grantors Remain Liable. Anything herein to the contrary
notwithstanding:

(a) the Grantors will remain liable under the contracts and agreements included
in the Collateral to the extent set forth therein, and will perform all of their
duties and obligations under such contracts and agreements to the same extent as
if this Security Agreement had not been executed;

(b) the exercise by the Trustee of any of its rights hereunder will not release
any Grantor from any of its duties or obligations under any such contracts or
agreements included in the Collateral; and

(c) the Trustee will not have any obligation or liability under any contracts or
agreements included in the Collateral by reason of this Security Agreement, nor
will the Trustee be obligated to perform any of the obligations or duties of any
Grantor thereunder or to take any action to collect or enforce any claim for
payment assigned hereunder.

SECTION 2.4 Intentionally omitted.

SECTION 2.5 Security Interest Absolute, etc. This Security Agreement shall in
all respects be a continuing, absolute, unconditional and irrevocable grant of
security interest, and shall remain in full force and effect until the
Termination Date. All rights of the Trustee and the security interests granted
to the Trustee hereunder, and all obligations of the Grantors hereunder, shall,
in each case, be absolute, unconditional and irrevocable irrespective of:

(a) any lack of validity, legality or enforceability of either of the
Indentures;

(b) the failure of the Trustee (i) to assert any claim or demand or to enforce
any right or remedy against the Borrower or any other Person (including any
other Grantor) under the provisions of either of the Indentures or otherwise, or
(ii) to exercise any right or remedy against any other guarantor (including any
other Grantor) of, or collateral securing, any Secured Obligations;

(c) any change in the time, manner or place of payment of, or in any other term
of, all or any part of the Secured Obligations, or any other extension,
compromise or renewal of any Secured Obligations;

(d) any reduction, limitation, impairment or termination of any Secured
Obligations for any reason, including any claim of waiver, release, surrender,
alteration or compromise, and shall not be subject to (and each Grantor hereby
waives any right to or claim of) any defense or setoff, counterclaim, recoupment
or termination whatsoever by reason of the invalidity, illegality,
nongenuineness, irregularity, compromise, unenforceability of, or any other
event or occurrence affecting, any Secured Obligations or otherwise;

(e) any amendment to, rescission, waiver, or other modification of, or any
consent to or departure from, any of the terms of either of the Indentures;

(f) any addition, exchange or release of any Collateral or of any Person that is
(or will become) a Grantor (including the Grantors hereunder) of the Secured
Obligations, or any surrender or non-perfection of any collateral, or any
amendment to or waiver or release or addition to, or consent to or departure
from, any other guaranty held by the Trustee securing any of the Secured
Obligations; or

(g) any other circumstance which might otherwise constitute a defense available
to, or a legal or equitable discharge of, the Borrower, any surety or any
guarantor.

SECTION 2.6 Postponement of Subrogation. Each Grantor agrees that it will not
exercise any rights against another Grantor which it may acquire by way of
rights of subrogation under either of the Indentures or any Credit Document to
which it is a party. No Grantor shall seek or be entitled to seek any
contribution or reimbursement from Borrower, in respect of any payment made
under either of the Indentures or otherwise, until following the Termination
Date. Any amount paid to such Grantor on account of any such subrogation rights
prior to the Termination Date shall be held in trust for the benefit of the
Trustee and shall immediately be paid and turned over to the Trustee in the
exact form received by such Grantor (duly endorsed in favor of the Trustee, if
required), to be credited and applied against the Secured Obligations, whether
matured or unmatured, in accordance with Section 6.1. In furtherance of the
foregoing, at all times prior to the Termination Date, such Grantor shall
refrain from taking any action or commencing any proceeding against Borrower (or
its successors or assigns, whether in connection with a bankruptcy proceeding or
otherwise) to recover any amounts in respect of payments made under this
Security Agreement to the Trustee.

ARTICLE III

REPRESENTATIONS AND WARRANTIES

          The Grantors represent and warrant to the Trustee as set forth below.
SECTION 3.1   As to Capital Stock of the Subsidiaries, Investment Property.

(a) With respect to any Domestic Subsidiary of any Grantor that is

(i) a corporation, business trust, joint stock company or similar Person, all
Capital Stock pledged hereunder issued by such Subsidiary is duly authorized and
validly issued, fully paid and non-assessable, and represented by a certificate;
and

(ii) a partnership or limited liability company, no Capital Stock pledged
hereunder issued by such Subsidiary (A) is dealt in or traded on securities
exchanges or in securities markets, (B) expressly provides that such Capital
Stock is a security governed by Article 8 of the UCC or (C) is held in a
Securities Account, except, with respect to this clause (a)(ii), Capital Stock
pledged hereunder (x) for which the Trustee is the registered owner or (y) with
respect to which the issuer has agreed in an authenticated record with such
Grantor and the Trustee to comply with any instructions of the Trustee without
the consent of such Grantor.

(b) Each Grantor has delivered all Certificated Securities constituting
Collateral held by such Grantor on the Closing Date to the Trustee (or the
Administrative Agent pursuant to the Collateral Sharing Agreement), together
with duly executed undated blank stock powers, or other equivalent instruments
of transfer acceptable to the Trustee.

(c) With respect to Uncertificated Securities constituting Collateral owned by
any Grantor, such Grantor has caused the issuer thereof either to (i) register
the Trustee as the registered owner of such security or (ii) agree in an
authenticated record with such Grantor and the Trustee that such issuer will
comply with instructions with respect to such security originated by the Trustee
without further consent of such Grantor (any Grantor that is an Issuer hereby
acknowledges and agrees that this Security Agreement constitutes an agreement in
an authenticated record to so comply with such instructions).

(d) The percentage of the issued and outstanding Capital Stock of each
Subsidiary pledged by each Grantor hereunder is as set forth on Schedule I.

SECTION 3.2 Grantor Name, Location, etc.

(a) The jurisdiction in which each Grantor is located for purposes of
Sections 9-301 and 9-307 of the UCC is set forth in Item A of Schedule II.

(b) Each location a secured party would have filed a UCC financing statement in
the five years prior to the date hereof to perfect a security interest in
Equipment, Inventory and General Intangibles owned by such Grantor is set forth
in Item B of Schedule II.

(c) The Grantors do not have any trade names other than those set forth in Item
C of Schedule II hereto.

(d) During the four months preceding the date hereof, no Grantor has been known
by any legal name different from the one set forth on the signature page hereto,
nor has such Grantor been the subject of any merger or other corporate
reorganization, except as set forth in Item D of Schedule II hereto.

(e) Each Grantor’s federal taxpayer identification number is (and, during the
four months preceding the date hereof, such Grantor has not had a federal
taxpayer identification number different from that) set forth in Item E of
Schedule II hereto.

(f) The name set forth on the signature page attached hereto is the true and
correct legal name of each Grantor.

SECTION 3.3 Ownership, No Liens, etc. Each Grantor owns its Collateral free and
clear of any Lien, except for any security interest (a) created by this Security
Agreement and (b) that is a Permitted Lien or Credit Agreement Lien. No
effective UCC financing statement or other filing similar in effect covering all
or any part of the Collateral is on file in any recording office, except those
filed in favor of the Trustee relating to this Security Agreement, Permitted
Liens or Credit Agreement Liens.

SECTION 3.4 Validity, etc.

(a) This Security Agreement creates a valid security interest in the Collateral
securing the payment of the Secured Obligations.

(b) Each Grantor has filed or caused to be filed all UCC-1 financing statements
in the filing office for each Grantor’s jurisdiction of organization listed in

Item A of Schedule II (collectively, the “Filing Statements”) (or has
authenticated and delivered to the Trustee the Filing Statements suitable for
filing in such offices) and has taken all other:

(i) actions necessary to obtain control of the Collateral as provided in
Sections 9-104, 9-105, 9-106 and 9-107 of the UCC; and

(ii) actions necessary to perfect the Trustee’s security interest with respect
to any Collateral evidenced by a certificate of ownership.

(c) Upon the filing of the Filing Statements with the appropriate agencies
therefor the security interests created under this Security Agreement shall
constitute a perfected security interest in the Collateral described on such
Filing Statements in favor of the Trustee to the extent that a security interest
therein may be perfected by filing pursuant to the relevant UCC, prior to all
other Liens, except for Credit Agreement Liens (which shall at all times remain
pari passu to the security interests granted to the Trustee hereunder) and
Permitted Liens.

SECTION 3.5 Authorization, Approval, etc. Except as have been obtained or made
and are in full force and effect, no authorization, approval or other action by,
and no notice to or filing with, any Governmental Authority or any other third
party is required either

(a) for the grant by the Grantors of the security interest granted hereby or for
the execution, delivery and performance of this Security Agreement by the
Grantors;

(b) for the perfection or maintenance of the security interests hereunder
including the first priority (with respect to Common Collateral (as defined in
the Collateral Sharing Agreement) on a pari passu basis with the Credit
Agreement Liens, and subject to Permitted Liens) nature of such security
interest (except with respect to the Filing Statements) or the exercise by the
Trustee of its rights and remedies hereunder; or

(c) for the exercise by the Trustee of the voting or other rights provided for
in this Security Agreement, or, except (i) with respect to any securities issued
by a Subsidiary of the Grantors, as may be required in connection with a
disposition of such securities by laws affecting the offering and sale of
securities generally, the remedies in respect of the Collateral pursuant to this
Security Agreement and (ii) any “change of control” or similar filings required
by state licensing agencies.

SECTION 3.6 Best Interests. It is in the best interests of each Grantor (other
than the Borrower) to execute this Security Agreement inasmuch as such Grantor
will, as a result of being a Subsidiary of the Borrower, derive substantial
direct and indirect benefits, and each Grantor agrees that the Trustee is
relying on this representation.

ARTICLE IV

COVENANTS

Each Grantor covenants and agrees that, until the Termination Date, such Grantor
will perform, comply with and be bound by the obligations set forth below.

SECTION 4.1 As to Investment Property, etc.

SECTION 4.1.1 Capital Stock of Subsidiaries. No Grantor will allow any of its
Subsidiaries, the Capital Stock of which is pledged hereunder:

(a) that is a corporation, business trust, joint stock company or similar
Person, to issue Uncertificated Securities;

(b) that is a partnership or limited liability company, to (i) issue Capital
Stock that are to be dealt in or traded on securities exchanges or in securities
markets,

(ii) expressly provide in its Organic Documents that its Capital Stock are
securities governed by Article 8 of the UCC, or (iii) place such Subsidiary’s
Capital Stock in a Securities Account; and

(c) to issue Capital Stock in addition to or in substitution for the Capital
Stock pledged hereunder, except to such Grantor (and such Capital Stock is
immediately pledged and delivered to the Trustee pursuant to the terms of this
Security Agreement).

SECTION 4.1.2 Investment Property (other than Certificated Securities).

(a) With respect to any Deposit Accounts, Securities Accounts, Commodity
Accounts, Commodity Contracts or Security Entitlements constituting Investment
Property owned or held by any Grantor, such Grantor will use commercially
reasonable efforts to cause the intermediary maintaining such Investment
Property to execute a Control Agreement relating to such Investment Property
pursuant to which such intermediary agrees to comply with the Trustee’s
instructions with respect to such Investment Property without further consent by
such Grantor.

(b) With respect to any Uncertificated Securities (other than Uncertificated
Securities credited to a Securities Account) constituting Investment Property
owned or held by any Grantor, such Grantor will use commercially reasonable
efforts to cause the issuer of such securities to either (i) register the
Trustee as the registered owner thereof on the books and records of the issuer
or (ii) execute a Control Agreement relating to such Investment Property
pursuant to which the issuer agrees to comply with the Trustee’s instructions
with respect to such Uncertificated Securities without further consent by such
Grantor.

SECTION 4.1.3 Certificated Securities (Stock Powers). Each Grantor agrees that
all Certificated Securities, including any Capital Stock delivered by such
Grantor pursuant to this Security Agreement, will be accompanied by duly
executed undated blank stock powers, or other equivalent instruments of transfer
reasonably acceptable to the Trustee.

SECTION 4.1.4 Continuous Pledge. Each Grantor will (subject to the terms of the
Credit Agreement and the Indentures) deliver to the Trustee and at all times
keep pledged to the Trustee pursuant hereto, on a first-priority, perfected
basis all Investment Property, all Dividends and Distributions with respect
thereto, all Payment Intangibles to the extent they are evidenced by a Document,
Instrument, Promissory Note or Chattel Paper, and all interest and principal
with respect to such Payment Intangibles, and all Proceeds and rights from time
to time received by or distributable to such Grantor in respect of any of the
foregoing Collateral. Each Grantor agrees that it will, promptly following
receipt thereof, deliver to the Trustee possession of all originals of
negotiable Documents, Instruments, Promissory Notes and Chattel Paper that it
acquires following the date hereof.

SECTION 4.1.5 Voting Rights; Dividends, etc. Each Grantor agrees:

(a) promptly upon receipt of notice of the occurrence and continuance of a
Specified Default from the Trustee and without any request therefor by the
Trustee, so long as such Specified Default shall continue, to deliver (properly
endorsed where required hereby or requested by the Trustee) to the Trustee all
Dividends and Distributions with respect to Investment Property, all interest,
principal, other cash payments on Payment Intangibles, and all Proceeds of the
Collateral, in each case thereafter received by such Grantor, all of which shall
be held by the Trustee as additional Collateral; and

(b) with respect to Collateral consisting of general partner interests or
limited liability company interests, to promptly modify its Organic Documents to
admit the Trustee as a general partner or member, as applicable, immediately
upon the occurrence and continuance of a Specified Default and so long as the
Trustee has notified such Grantor of the Trustee’s intention to exercise its
voting power under this clause,

(i) that the Trustee may exercise (to the exclusion of such Grantor) the voting
power and all other incidental rights of ownership with respect to any
Investment Property constituting Collateral and such Grantor hereby grants the
Trustee an irrevocable proxy, exercisable under such circumstances, to vote such
Investment Property; and

(ii) to promptly deliver to the Trustee such additional proxies and other
documents as may be necessary to allow the Trustee to exercise such voting
power.

All dividends, Distributions, interest, principal, cash payments, Payment
Intangibles and Proceeds that may at any time and from time to time be held by
such Grantor, but which such Grantor is then obligated to deliver to the
Trustee, shall, until delivery to the Trustee, be held by such Grantor separate
and apart from its other property in trust for the Trustee. The Trustee agrees
that unless a Specified Default shall have occurred and be continuing and the
Trustee shall have given the notice referred to in clause (b), such Grantor will
have the exclusive voting power with respect to any Investment Property
constituting Collateral and the Trustee will, upon the written request of such
Grantor, promptly deliver such proxies and other documents, if any, as shall be
reasonably requested by such Grantor which are necessary to allow such Grantor
to exercise that voting power; provided that no vote shall be cast, or consent,
waiver, or ratification given, or action taken by such Grantor that would impair
any such Collateral or be inconsistent with or violate any provision of either
of the Indentures.

SECTION 4.2 Change of Name, etc. No Grantor will change its name or place of
incorporation or organization or federal taxpayer identification number except
upon 30 days’ prior written notice to the Trustee.

SECTION 4.3 As to Grantors’ Use of Collateral.

(a) Subject to clause (b), each Grantor (i) may in the ordinary course of its
business, at its own expense, sell, lease or furnish under the contracts of
service any of the Inventory normally held by such Grantor for such purpose, and
use and consume, in the ordinary course of its business, any raw materials, work
in process or materials normally held by such Grantor for such purpose,
(ii) will, at its own expense, endeavor to collect, as and when due, all amounts
due with respect to any of the Collateral, including the taking of such action
with respect to such collection as the Trustee may request following the
occurrence of a Specified Default or, in the absence of such request, as such
Grantor may deem reasonably advisable, and (iii) may grant, in the ordinary
course of business, to any party obligated on any of the Collateral, any rebate,
refund or allowance to which such party may be lawfully entitled, and may
accept, in connection therewith, the return of Goods, the sale or lease of which
shall have given rise to such Collateral.

(b) At any time following the occurrence and during the continuance of a
Specified Default, whether before or after the maturity of any of the Secured
Obligations, the Trustee may (i) revoke any or all of the rights of each Grantor
set forth in clause (a), (ii) notify any parties obligated on any of the
Collateral to make payment to the Trustee of any amounts due or to become due
thereunder and (iii) enforce collection of any of the Collateral by suit or
otherwise and surrender, release, or exchange all or any part thereof, or
compromise or extend or renew for any period (whether or not longer than the
original period) any indebtedness thereunder or evidenced thereby.

(c) Upon request of the Trustee following the occurrence and during the
continuance of a Specified Default, each Grantor will, at its own expense,
notify any parties obligated on any of the Collateral to make payment to the
Trustee of any amounts due or to become due thereunder.

(d) At any time following the occurrence and during the continuation of a
Specified Default, the Trustee may endorse, in the name of such Grantor, any
item, howsoever received by the Trustee, representing any payment on or other
Proceeds of any of the Collateral.

SECTION 4.4 Further Assurances, etc. Each Grantor agrees that, from time to time
at its own expense, it will promptly execute and deliver all further instruments
and documents, and take all further action, that may be necessary or that the
Trustee may request, in order to perfect, preserve and protect any security
interest granted or purported to be granted hereby or to enable the Trustee to
exercise and enforce its rights and remedies hereunder with respect to any
Collateral. Without limiting the generality of the foregoing, such Grantor will

(a) from time to time upon the request of the Trustee, promptly deliver to the
Trustee such stock powers, instruments and similar documents, satisfactory in
form and substance to the Trustee, with respect to such Collateral as the
Trustee may request and will, from time to time upon the request of the Trustee,
after the occurrence and during the continuance of any Specified Default,
promptly transfer any securities constituting Collateral into the name of any
nominee designated by the Trustee; if any Collateral shall be evidenced by an
Instrument, negotiable Document, Promissory Note or tangible Chattel Paper,
deliver and pledge to the Trustee hereunder such Instrument, negotiable
Document, Promissory Note or tangible Chattel Paper duly endorsed and
accompanied by duly executed instruments of transfer or assignment, all in form
and substance satisfactory to the Trustee;

(b) file (and hereby authorizes the Trustee to file) such Filing Statements,
continuation statements or correction statements, or amendments thereto, and
such other instruments or notices (including any assignment of claim form under
or pursuant to the federal assignment of claims statute, 31 U.S.C. § 3726, any
successor or amended version thereof or any regulation promulgated under or
pursuant to any version thereof), as may be necessary or that the Trustee may
request in order to perfect and preserve the security interests and other rights
granted or purported to be granted to the Trustee hereby;

(c) deliver to the Trustee and at all times keep pledged to the Trustee pursuant
hereto, on a first-priority, perfected basis, at the request of the Trustee, all
Investment Property constituting Collateral, all Distributions with respect
thereto, and all interest and principal with respect to Promissory Notes, and
all Proceeds and rights from time to time received by or distributable to such
Grantor in respect of any of the foregoing Collateral;

(d) not take or omit to take any action the taking or the omission of which
would result in any impairment or alteration of any obligation of the maker of
any Payment Intangible or other Instrument constituting Collateral, except as
provided in Section 4.3;

(e) not create any tangible Chattel Paper without placing a legend on such
tangible Chattel Paper acceptable to the Trustee indicating that the Trustee has
a security interest in such Chattel Paper;

(f) furnish to the Trustee statements and schedules further identifying and
describing the Collateral and such other reports in connection with the
Collateral as the Trustee may from time to time request, all in reasonable
detail; and

(g) do all things requested by the Trustee in accordance with this Security
Agreement in order to enable the Trustee to have and maintain control over the
Collateral consisting of Investment Property, Deposit Accounts,
Letter-of-Credit-Rights and Electronic Chattel Paper.

With respect to the foregoing and the grant of the security interest hereunder,
each Grantor hereby authorizes the Trustee to file one or more financing
statements, continuation statements or correction statements, and amendments
thereto, relative to all or any part of the Collateral. Each Grantor agrees that
a carbon, photographic or other reproduction of this Security Agreement or any
UCC financing statement covering the Collateral or any part thereof shall be
sufficient as a UCC financing statement where permitted by law. Each Grantor
hereby authorizes the Trustee to file financing statements describing as the
collateral covered thereby “all of the debtor’s personal property or assets,
subject to the limitations described in that certain Pledge and Security
Agreement dated April 19, 2006” or words to that effect, notwithstanding that
such wording may be broader in scope than the Collateral described in this
Security Agreement.

ARTICLE V

THE TRUSTEE

SECTION 5.1 Trustee Appointed Attorney-in-Fact. Each Grantor hereby irrevocably
appoints the Trustee its attorney-in-fact, with full authority in the place and
stead of such Grantor and in the name of such Grantor or otherwise, from time to
time in the Trustee’s discretion, following the occurrence and during the
continuance of a Specified Default, to take any action and to execute any
instrument which the Trustee may deem necessary or reasonably advisable to
accomplish the purposes of this Security Agreement, including:

(a) to ask, demand, collect, sue for, recover, compromise, receive and give
acquittance and receipts for moneys due and to become due under or in respect of
any of the Collateral;

(b) to receive, endorse, and collect any drafts or other Instruments, Documents
and Chattel Paper, in connection with clause (a) above;

(c) to file any claims or take any action or institute any proceedings which the
Trustee may deem necessary or desirable for the collection of any of the
Collateral or otherwise to enforce the rights of the Trustee with respect to any
of the Collateral; and

(d) to perform the affirmative obligations of such Grantor hereunder.

Each Grantor hereby acknowledges, consents and agrees that the power of attorney
granted pursuant to this Section is irrevocable and coupled with an interest.

SECTION 5.2 Trustee May Perform. If any Grantor fails to perform any agreement
contained herein, the Trustee may itself perform, or cause performance of, such
agreement, and the expenses of the Trustee incurred in connection therewith
shall be payable by such Grantor pursuant to the terms of the Indentures.

SECTION 5.3 Trustee Has No Duty. The powers conferred on the Trustee hereunder
are solely to protect its interest in the Collateral and shall not impose any
duty on it to exercise any such powers. Except for reasonable care of any
Collateral in its possession and the accounting for moneys actually received by
it hereunder, the Trustee shall have no duty as to any Collateral or
responsibility for

(a) ascertaining or taking action with respect to calls, conversions, exchanges,
maturities, tenders or other matters relative to any Investment Property,
whether or not the Trustee has or is deemed to have knowledge of such matters,
or

(b) taking any necessary steps to preserve rights against prior parties or any
other rights pertaining to any Collateral.

SECTION 5.4 Reasonable Care. The Trustee is required to exercise reasonable care
in the custody and preservation of any of the Collateral in its possession;
provided that the Trustee shall be deemed to have exercised reasonable care in
the custody and preservation of any of the Collateral if it takes such action
for that purpose as each Grantor reasonably requests in writing at times other
than upon the occurrence and during the continuance of any Specified Default,
but failure of the Trustee to comply with any such request at any time shall not
in itself be deemed a failure to exercise reasonable care.

ARTICLE VI

REMEDIES

SECTION 6.1 Certain Remedies. If any Specified Default shall have occurred and
be continuing:

(a) The Trustee may exercise in respect of the Collateral, in addition to other
rights and remedies provided for herein or otherwise available to it, all the
rights and remedies of a secured party on default under the UCC (whether or not
the UCC applies to the affected Collateral) and also may

(i) take possession of any Collateral not already in its possession without
demand and without legal process;

(ii) require each Grantor to, and each Grantor hereby agrees that it will, at
its expense and upon request of the Trustee forthwith, assemble all or part of
the Collateral as directed by the Trustee and make it available to the Trustee
at a place to be designated by the Trustee that is reasonably convenient to both
parties,

(iii) enter onto the property where any Collateral is located and take
possession thereof without demand and without legal process;

(iv) without notice except as specified below, lease, license, sell or otherwise
dispose of the Collateral or any part thereof in one or more parcels at public
or private sale, at any of the Trustee’s offices or elsewhere, for cash, on
credit or for future delivery, and upon such other terms as the Trustee may deem
commercially reasonable. Each Grantor agrees that, to the extent notice of sale
shall be required by law, at least ten days’ prior notice to such Grantor of the
time and place of any public sale or the time after which any private sale is to
be made shall constitute reasonable notification. The Trustee shall not be
obligated to make any sale of Collateral regardless of notice of sale having
been given. The Trustee may adjourn any public or private sale from time to time
by announcement at the time and place fixed therefor, and such sale may, without
further notice, be made at the time and place to which it was so adjourned.

(b) All cash Proceeds received by the Trustee in respect of any sale of,
collection from, or other realization upon, all or any part of the Collateral
shall be applied by the Trustee against all or any part of the Secured
Obligations in accordance with the terms of the Indentures.

(c) The Trustee may

(i) transfer all or any part of the Collateral into the name of the Trustee or
its nominee, with or without disclosing that such Collateral is subject to the
Lien hereunder,

(ii) notify the parties obligated on any of the Collateral to make payment to
the Trustee of any amount due or to become due thereunder,

(iii) enforce collection of any of the Collateral by suit or otherwise, and
surrender, release or exchange all or any part thereof, or compromise or extend
or renew for any period (whether or not longer than the original period) any
obligations of any nature of any party with respect thereto,

(iv) endorse any checks, drafts, or other writings in any Grantor’s name to
allow collection of the Collateral,

(v) take control of any Proceeds of the Collateral, and

(vi) execute (in the name, place and stead of any Grantor) endorsements,
assignments, stock powers and other instruments of conveyance or transfer with
respect to all or any of the Collateral.

SECTION 6.2 Securities Laws. If the Trustee shall determine to exercise its
right to sell all or any of the Collateral that are Capital Stock pursuant to
Section 6.1, each Grantor agrees that, upon request of the Trustee, each Grantor
will, at its own expense:

(a) execute and deliver, and cause (or, with respect to any issuer which is not
a Subsidiary of such Grantor, use commercially reasonable efforts to cause) each
issuer of the Collateral contemplated to be sold and the directors and officers
thereof to execute and deliver, all such instruments and documents, and do or
cause to be done all such other acts and things, as may be necessary or, in the
opinion of the Trustee, reasonably advisable to register such Collateral under
the provisions of the Securities Act of 1933, as from time to time amended (the
“Securities Act”), and cause the registration statement relating thereto to
become effective and to remain effective for such period as prospectuses are
required by law to be furnished, and to make all amendments and supplements
thereto and to the related prospectus which, in the opinion of the Trustee, are
necessary or reasonably advisable, all in conformity with the requirements of
the Securities Act and the rules and regulations of the Securities and Exchange
Commission applicable thereto, or use its commercially reasonable efforts to
exempt the Collateral under the state securities or “Blue Sky” laws and to
obtain all necessary governmental approvals for the sale of the Collateral, as
requested by the Trustee;

(b) if necessary in order to effectuate such a registration or exemption, cause
(or, with respect to any issuer that is not a Subsidiary of such Grantor, use
its commercially reasonable efforts to cause) each such issuer to make available
to its security holders, as soon as practicable, an earnings statement that will
satisfy the provisions of Section 11(a) of the Securities Act; and

(c) do or cause to be done all such other acts and things as may be necessary to
make such sale of the Collateral or any part thereof valid and binding and in
compliance with applicable law.

Each Grantor acknowledges the impossibility of ascertaining the amount of
damages that would be suffered by the Trustee by reason of the failure by such
Grantor to perform any of the covenants contained in this Section and
consequently agrees that, if such Grantor shall fail to perform any of such
covenants, it shall pay, as liquidated damages and not as a penalty, an amount
equal to the value (as determined by the Trustee) of such Collateral on the date
the Trustee shall demand compliance with this Section.

SECTION 6.3 Compliance with Restrictions. Each Grantor agrees that in any sale
of any of the Collateral whenever a Specified Default shall have occurred and be
continuing, the Trustee is hereby authorized to comply with any limitation or
restriction in connection with such sale as it may be advised by counsel is
necessary in order to avoid any violation of any right(s) of any third Person or
applicable law (including compliance with such procedures as may restrict the
number of prospective bidders and purchasers, require that such prospective
bidders and purchasers have certain qualifications, and restrict such
prospective bidders and purchasers to Persons who will represent and agree that
they are purchasing for their own account for investment and not with a view to
the distribution or resale of such Collateral), or in order to obtain any
required approval of the sale or of the purchaser by any third Person or any
Governmental Authority or official, and such Grantor further agrees that such
compliance shall not result in such sale being considered or deemed not to have
been made in a commercially reasonable manner, nor shall the Trustee be liable
nor accountable to such Grantor for any discount allowed by the reason of the
fact that such Collateral is sold in compliance with any such limitation or
restriction.

SECTION 6.4 Protection of Collateral. The Trustee may from time to time, at its
option, perform any act which any Grantor fails to perform after being requested
in writing so to perform (it being understood that no such request need be given
after the occurrence and during the continuance of a Specified Default) and the
Trustee may from time to time, but shall not be obligated to, take any other
action which the Trustee deems necessary for the maintenance, preservation or
protection of any of the Collateral or of its security interest therein.

ARTICLE VII

MISCELLANEOUS PROVISIONS

SECTION 7.1 [Intentionally Omitted].

SECTION 7.2 Binding on Successors, Transferees and Assigns; Assignment. This
Security Agreement shall remain in full force and effect until the Termination
Date has occurred, shall be binding upon the Grantors and their successors,
transferees and assigns and shall inure to the benefit of and be enforceable by
the Trustee and its successors, transferees and assigns; provided that no
Grantor may (unless otherwise permitted under the terms of the Indentures, the
Credit Agreement or this Security Agreement) assign any of its obligations
hereunder without the prior written consent of the Trustee.

SECTION 7.3 Amendments, etc. No amendment to or waiver of any provision of this
Security Agreement, nor consent to any departure by any Grantor from its
obligations under this Security Agreement, shall in any event be effective
unless the same shall be in writing and signed by the Trustee and the Grantors
and then such waiver or consent shall be effective only in the specific instance
and for the specific purpose for which given.

SECTION 7.4 Notices. All notices and other communications provided for hereunder
shall be in writing or by facsimile and addressed, delivered or transmitted to
the appropriate party at the address or facsimile number of such party specified
below or at such other address or facsimile number as may be designated by such
party in a notice to the other party.

         
If to the Trustee:
  J.P. Morgan Trust Company, National Association

 
  One Oxford Centre

 
  301 Grant Street, Suite 1100
 
  Pittsburgh, PA 15219

 
  Facsimile: (412) 291-2070

 
  Attention: Ms. Bridget M. Schessler

With copies to:
  Schottenstein, Zox & Dunn Co., L.P.A.

 
  P.O. Box 165020

 
  Columbus, Ohio 43216-5020

 
  Facsimile: 614-462-5135

 
  Attn: Victoria E. Powers, Esq. and Eric M. Stoller, Esq.

If to the Borrower:
  Ferro Corporation

 
  1000 Lakeside Avenue
 
  Cleveland, Ohio 44114

 
  Attn: General Counsel

 
  Fax: 216-875-7275

With copies to:
  Baker & Hostetler LLP

 
  1900 E. 9th St.
 
  Suite 3200

 
  Cleveland, Ohio 44114

 
  Facsimile: 216-696-0740

 
  Attn: M.H. (Bart) Sauer III, Esq.


Any notice or other communication, if mailed and properly addressed with postage
prepaid or if properly addressed and sent by pre-paid courier service, shall be
deemed given when received; any such notice or other communication, if
transmitted by facsimile, shall be deemed given when transmitted and
electronically confirmed.

SECTION 7.5 Release of Liens. Upon (a) the Disposition of Collateral in
accordance with the Indentures or the Credit Agreement or (b) the occurrence of
the Termination Date, the security interests granted herein shall automatically
terminate with respect to (i) such Collateral (in the case of clause (a)) or
(ii) all Collateral (in the case of clause (b)). Upon any such Disposition or
termination, the Trustee will, at the Grantors’ sole expense, deliver to the
Grantors, without any representations, warranties or recourse of any kind
whatsoever, all Collateral held by the Trustee hereunder, and execute and
deliver to the Grantors such documents as the Grantors shall reasonably request
to evidence such termination.

SECTION 7.6 Additional Grantors. Upon the execution and delivery by any other
Person of a supplement in the form of Annex I hereto, such Person shall become a
“Grantor” hereunder with the same force and effect as if it were originally a
party to this Security Agreement and named as a “Grantor” hereunder. The
execution and delivery of such supplement shall not require the consent of any
other Grantor hereunder, and the rights and obligations of each Grantor
hereunder shall remain in full force and effect notwithstanding the addition of
any new Grantor as a party to this Security Agreement.

SECTION 7.7 No Waiver; Remedies. In addition to, and not in limitation of
Section 2.5, no failure on the part of the Trustee to exercise, and no delay in
exercising, any right hereunder shall operate as a waiver thereof, nor shall any
single or partial exercise of any right hereunder preclude any other or further
exercise thereof or the exercise of any other right. The remedies herein
provided are cumulative and not exclusive of any remedies provided by law.

SECTION 7.8 Headings. The various headings of this Security Agreement are
inserted for convenience only and shall not affect the meaning or interpretation
of this Security Agreement or any provisions thereof.

SECTION 7.9 Severability. Any provision of this Security Agreement which is
prohibited or unenforceable in any jurisdiction shall, as to such provision and
such jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions of this Security
Agreement or affecting the validity or enforceability of such provision in any
other jurisdiction.

SECTION 7.10 Governing Law, Entire Agreement, etc. THIS SECURITY AGREEMENT SHALL
BE DEEMED TO BE A CONTRACT MADE UNDER AND GOVERNED BY THE INTERNAL LAWS OF THE
STATE OF OHIO, EXCEPT TO THE EXTENT THAT THE PERFECTION, EFFECT OF PERFECTION OR
NONPERFECTION, AND PRIORITY OF THE SECURITY INTEREST HEREUNDER, OR REMEDIES
HEREUNDER, IN RESPECT OF ANY PARTICULAR COLLATERAL ARE GOVERNED BY THE LAWS OF A
JURISDICTION OTHER THAN THE STATE OF OHIO. This Security Agreement, the
Indentures and the Collateral Sharing Agreement constitute the entire
understanding among the parties hereto with respect to the subject matter hereof
and thereof and supersede any prior agreements, written or oral, with respect
thereto.

SECTION 7.11 Counterparts. This Security Agreement may be executed by the
parties hereto in several counterparts, each of which shall be deemed to be an
original and all of which shall constitute together but one and the same
agreement. Delivery of an executed counterpart of a signature page to this
Security Agreement by facsimile shall be effective as delivery of a manually
executed counterpart of this Security Agreement.

SECTION 7.12 Collateral Sharing Agreement. Reference is hereby made to the
Collateral Sharing Agreement. Anything in this Security Agreement, the
Indentures or the Credit Agreement to the contrary notwithstanding, the terms
and conditions of the Collateral Sharing Agreement shall govern the relative
rights and obligations of the Trustee and the Administrative Agent, each Lender
and each Letter of Credit Issuer (together with their respective successors and
assigns) under the Credit Agreement

1

IN WITNESS WHEREOF, each of the parties hereto has caused this Security
Agreement to be duly executed and delivered by its Authorized Officer as of the
date first above written.

FERRO CORPORATION



      By:

Name: Thomas M. Gannon
Title: Chief Financial Officer

FERRO ELECTRONIC MATERIALS INC.



      By:      

Name: Rhonda S. Ferguson
Title: Assistant Secretary

FERRO PFANSTIEHL LABORATORIES, INC.



      By:      

Name: Rhonda S. Ferguson
Title: Assistant Secretary

FERRO COLOR & GLASS CORPORATION



      By:      

Name: Rhonda S. Ferguson
Title: Secretary

J. P. MORGAN TRUST COMPANY, NATIONAL ASSOCIATION, as Trustee,



      By:      

Name:
Title:

2

SCHEDULE I

to Security Agreement

                                          Name of Grantor: Ferro                
    Corporation                                         Common Stock            
        Authorized   Outstanding     Issuer (corporate)   Cert. #   # of Shares
  Shares   Shares   % of Shares Pledged
Ferro Electronic Materials Inc.
  3   100   100   100   100 %
Ferro Pfanstiehl Laboratories, Inc. (class A)
  A4, A5   4800, 100   20,000   4900   100 %
Ferro Pfanstiehl Laboratories, Inc. (class B)
  B13   38,400   180,000   38,400   100 %
Ferro Color & Glass Corporation
  7   10   100   10   100 %



                                                               Limited Liability Company Interests

                 Issuer (limited                 % of Limited Liability            Type of Limited Liability
                 liability company)              Company Interests                 Company Interests Pledged
                                                 Pledged

     None.


                      Partnership Interests     Issuer (partnership)   % of
Partnership   % of Partnership         Interests Owned   Interests Pledged None.
       
 
           

3

SCHEDULE II

to Security Agreement



Item A.   Location of each Grantor.

     
Name of Grantor:
  Location for purposes of UCC:
 
   
 
   
Ferro Corporation
  Ohio.
 
   
 
   
Ferro Electronic Materials Inc.
  Delaware.
 
   
 
   
Ferro Pfanstiehl Laboratories, Inc.
  Delaware.
 
   
 
   
Ferro Color & Glass Corporation
  Pennsylvania.
 
   



Item B.   Filing locations last five years.

     
Name of Grantor:
  Filing locations last five years:
 
   
 
   
Ferro Corporation
  Ohio, New Jersey, Louisiana,
Texas, Indiana.
 
   
 
   
Ferro Electronic Materials Inc.
  Ohio, New York, New Jersey,
California.
 
   
 
   
Ferro Pfanstiehl Laboratories,
Inc.
 
Ohio, Illinois.
 
   
 
   
Ferro Color & Glass Corporation
  Ohio, Pennsylvania, Georgia.
 
   



Item C.   Trade names.

     
Name of Grantor:
  Trade Names:
 
   
 
   
Ferro Corporation
  Ferro Corporation
 
   
 
   
Ferro Electronic Materials Inc.
  Ferro Electronic Materials Inc.
 
   
Ferro Pfanstiehl Laboratories,
Inc.
 
Ferro Pfanstiehl Laboratories, Inc.
 
   
 
   
Ferro Color & Glass Corporation
  None.
 
   



Item D.   Merger or other corporate reorganization.

     
Name of Grantor:
  Merger or other corporate
reorganization:
 
   
 
   
Ferro Corporation
  None.
 
   
 
   
Ferro Electronic Materials Inc.
  None.
 
   
 
   
Ferro Pfanstiehl Laboratories, Inc.
  None.
 
   
 
   
Ferro Color & Glass Corporation
  None.
 
   



Item E.   Taxpayer ID numbers.

         
Name of Grantor:
  Taxpayer ID numbers:

 
       
Ferro Corporation
  34-0217820
 
       
Ferro Electronic Materials, Inc.
  22-2269844
 
       
Ferro Pfanstiehl Laboratories, Inc.
  36-2269966
 
       
Ferro Color & Glass Corporation
  25-1703763
 
       

  

101282342.1, Trustee security agreement schedule

4

ANNEX I

to Security Agreement

SUPPLEMENT TO
PLEDGE AND SECURITY AGREEMENT

This SUPPLEMENT, dated as of      ,      (this “Supplement”), is to the Pledge
and Security Agreement, dated as of April 19, 2006 (as amended, supplemented,
amended and restated or otherwise modified from time to time, the “Security
Agreement”), among the Grantors (such term, and other terms used in this
Supplement, to have the meanings set forth in Article I of the Security
Agreement) from time to time party thereto, in favor of J. P. MORGAN TRUST
COMPANY, NATIONAL ASSOCIATION, as Trustee (the “Trustee”) for the benefit of the
Trustee and the Holders under the Indentures (collectively, the “Secured
Parties”).

W I T N E S S E T H
:

WHEREAS, this Agreement is made pursuant to Section 1008 of (a) that certain
Indenture dated as of May 1, 1993, between the Ferro Corporation (the
“Borrower”) and the Trustee (successor-in-interest to Society National Bank), as
the same may be amended, supplemented, amended and restated or otherwise
modified from time to time, and (b) that certain Indenture dated as of March 25,
1998, between the Borrower and the Trustee (successor-in-interest to Chase
Manhattan Trust Company, National Association), as the same may be amended,
supplemented, amended and restated or otherwise modified from time to time (each
an “Indenture” and, collectively, the “Indentures”).

WHEREAS, pursuant to the provisions of Section 7.6 of the Security Agreement,
each of the undersigned is becoming a Grantor under the Security Agreement; and

WHEREAS, each of the undersigned desires to become a “Grantor” under the
Security Agreement;

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, each of the undersigned agrees, for the benefit
of the Trustee, on behalf of the Secured Parties, as follows.

SECTION 1. Party to Security Agreement, etc. In accordance with the terms of the
Security Agreement, by its signature below each of the undersigned hereby
irrevocably agrees to become a Grantor under the Security Agreement with the
same force and effect as if it were an original signatory thereto and each of
the undersigned hereby (a) agrees to be bound by and comply with all of the
terms and provisions of the Security Agreement applicable to it as a Grantor and
(b) represents and warrants that the representations and warranties made by it
as a Grantor thereunder are true and correct as of the date hereof, unless
stated to relate solely to an earlier date, in which case such representations
and warranties shall be true and correct as of such earlier date. In furtherance
of the foregoing, each reference to a “Grantor” and/or “Grantors” in the
Security Agreement shall be deemed to include each of the undersigned.

SECTION 2. Representations. Each of the undersigned Grantor hereby represents
and warrants that this Supplement has been duly authorized, executed and
delivered by it and that this Supplement and the Security Agreement constitute
the legal, valid and binding obligation of each of the undersigned, enforceable
against it in accordance with its terms.

SECTION 3. Full Force of Security Agreement. Except as expressly supplemented
hereby, the Security Agreement shall remain in full force and effect in
accordance with its terms.

SECTION 4. Severability. Wherever possible each provision of this Supplement
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Supplement shall be prohibited by
or invalid under such law, such provision shall be ineffective to the extent of
such prohibition or invalidity, without invalidating the remainder of such
provision or the remaining provisions of this Supplement or the Security
Agreement.

SECTION 5. Governing Law, Entire Agreement, etc. THIS SUPPLEMENT SHALL BE DEEMED
TO BE A CONTRACT MADE UNDER AND GOVERNED BY THE INTERNAL LAWS OF THE STATE OF
OHIO. This Supplement, the Security Agreement, the Collateral Sharing Agreement
and the Indentures constitute the entire understanding among the parties hereto
with respect to the subject matter thereof and supersede any prior agreements,
written or oral, with respect thereto.

SECTION 6. Counterparts. This Supplement may be executed by the parties hereto
in several counterparts, each of which shall be deemed to be an original and all
of which shall constitute together but one and the same agreement.

* * * * *

5

IN WITNESS WHEREOF, each of the parties hereto has caused this Agreement to be
duly executed and delivered by its Authorized Officer as of the date first above
written.

[NAME OF ADDITIONAL SUBSIDIARY]



      By:      

Name:
Title:

[NAME OF ADDITIONAL SUBSIDIARY]



      By:      

Name:
Title:

J. P. MORGAN TRUST COMPANY,
NATIONAL ASSOCIATION, as Trustee,



    By:      

Name:

Title:

6

[COPY SCHEDULES FROM SECURITY AGREEMENT]

101266229, Ferro — Trustee Pledge and Sec Agmt — 04-11-06

7